Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  4/25/2022. The instant application has claims 1-24 pending. The system, method and medium for detecting an malicious act on the device and sending alerts to an IoT device. There a total of  24 claims.

Power of Attorney Form Needed
The applicant is reminded to file an power of attorney form, just filing an ADS and filing an application is not enough, a review of the file show no Power of Attorney form as required see MPEP 402.02(a), I citation below with underline for emphasis..

402.02(a)    Appointment in Application Filed On or After September 16, 2012 [R-10.2019]
I.    GENERAL REQUIREMENTS FOR POWERS OF ATTORNEY
For applications filed on or after September 16, 2012, 37 CFR 1.32(b)(4)  sets forth that a power of attorney must be signed by the applicant for patent (i.e., all parties identified as the applicant as defined by 37 CFR 1.42(a) ) or the patent owner (for reissue applications, reexamination proceedings and supplemental examination proceedings). An assignee who is not an applicant cannot revoke or appoint power of attorney in a patent application.
Pursuant to 37 CFR 1.42, the word "applicant" refers to the inventor or all of the joint inventors or to the person applying for a patent as provided in 37 CFR 1.43  (legal representative of a deceased or legally incapacitated inventor), 1.45  (joint inventor(s) on behalf of themselves and an omitted inventor) or 1.46  (assignee, obligated assignee, or person who otherwise shows sufficient proprietary interest). Where the applicant is all of the joint inventors under 37 CFR 1.45, one or more of the joint inventor-applicants may be appointed to represent all of the joint inventor-applicants. The power of attorney must be signed by parties identified as the applicant in order to be effective. 

As set forth in 37 CFR 1.42(b), if a person is applying for a patent as provided in 37 CFR 1.46, that person (which may be a juristic entity), and not the inventor, is the applicant. In this situation, the Office would not accept a power of attorney from the inventor. An assignee or obligated assignee who is the applicant may appoint an effective power of attorney without the need to establish the right to take action under 37 CFR 3.71. See also MPEP § 325. Persons who otherwise show sufficient proprietary interest in the matter may supply a power of attorney along with a petition under 37 CFR 1.46(b)(2), which power would be effective once the petition is granted.

An assignee who is not the applicant may sign a power of attorney only if the assignee becomes the applicant per 37 CFR 1.46(c)  (which requires compliance with 37 CFR 3.71  and 3.73 ). See MPEP § 325. A patent owner who was not the applicant under 37 CFR 1.46  must appoint any power of attorney in compliance with 37 CFR 3.71  and 3.73. This covers a patent owner in a reissue application who was not the applicant under 37 CFR 1.46  in the application for the original patent, as well as a patent owner in a supplemental examination or reexamination proceeding who was not the applicant under 37 CFR 1.46.

The power of attorney must be signed by someone who is authorized to act on behalf of the assignee-applicant (i.e., a person with a title that carries apparent authority, or a person who includes a statement of authorization to act.). A patent practitioner is not authorized to act on behalf of an assignee simply by existence of authority to prosecute an application.

Response to Arguments

The applicant amendments to claim 1, 8, and 15 obviates the 35 USC 112(a) rejection and therefore the rejection is withdrawn.

The applicant argument relating to the drawings is not persuasive. As the color changing light bulb is not fully disclosed, as the a blue LED, red LED, green LED, yellow LED that is encased within the bulb is not shown. And furthermore, the disclosed bulb is a simple bulb but the special and not customary features as this light bulb purports to do is not shown, i.e. an a single light bulb having multiple LEDs responsible for displaying different colors or an covering/painting over the bulb to used for displaying colors.

The applicant argument relating to drawings not showing the system is also not persuasive. As the system is an extra and special element that is added to home automation system that is responsible for detecting malicious activity, but the figure is completely absent of the special element.

The applicant arguments relating to claims 2, 9, 16 under 35 USC 112(a) rejection is not persuasive. The color changing bulbs not fully known in the art, it seems to be an novel element that is being bought out by the invention, but the details are not fully disclosed. The commonly known bulbs are responsible for dimming the light, but not presenting different colors. And the applicant reference to Rapid7 reference also does not mention color changing light, but merely an LED light.

The applicant arguments relating to claims 1-24 under 35 USC 112(a) rejection is not persuasive. The router sending information to malicious activity detection system about the speaker or device that was active is not disclosed in full detail as the applicant purports. As the IoT device like a speaker would not be able to communicate with malicious activity detection system, only router being the device that sends information about the device that is active or person in the room. However, the full details about how router knows what devices are connected or have an log history and from that being able to determine “likelihood that a person is predetermined physical distance of IoT device” is not mentioned in disclosure.

The applicant argument relating to 35 USC 103 rejection is not persuasive.  The a person or owner of the device is alert with message that intruder is entered see A. Intrusion Listener.


Drawings
-----The drawings are objected to under 37 CFR 1.83(a) because they fail to show Fig. 1 item 108, these item is an simple bulb but as described in the specifications as an color changing bulb that is special is not shown as described in the specification.  The bulb needs to show the special features like having multiple LEDs responsible for different colors, i.e red LED, blue LED, yellow LED, green LED.  And the applicant further reminded that new matter cannot be added as an 35 USC 132(a) rejection will be applied. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

----The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the system for detecting the malicious activity and sending alerts to IoT devices must be shown or the feature(s) canceled from the claim(s). The Figures only show devices, and home automation hub, router, but not the actual device or the claimed device that is responsible for finding threats and issuing alerts see Fig. 1. No new matter should be entered as an 35 USC 132(a) rejection will be applied otherwise.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The applicant is reminded that amendments should be done without adding new matter, otherwise an new matter rejection will be applied.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


----Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the specifications/claims mentions changing color of smart lighting device(Spec Par. 0013, Par. 0031 & Par. 0034) but there exists no known conventional smart bulbs that can change color only dimming feature and having this separate smart device connected to home network that is not fully described in detail, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The most common smart bulbs as mentioned in Spec. Par. 0013 and Spec. Par. 0031 relates to changing the dimming that user can control only by accessing an licensed OEM mobile app(e.g. Phillips Smart Bulb or GE Smart Bulb) or physical button, i.e. no way independent third-party malicious activity detection software like mentioned in the instant  invention sending an command that can control the color of smart bulb.  Thus, this feature is not supported by the specifications nor claims.

Claims1-24  are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without show how selecting of user device is disclosed, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The claims recite the selecting the IoT device done by the device/system not based on likelihood the user is within the predetermined distance. The mention of selecting Spec. Par. 0027-0028, but there are no details about how the process is carried out, i.e. how does the system/device know that the user is present in close proximity to group of IoT devices. That is, the all of the devices connected must emit some beacon or heartbeat to malicious activity system/device to know that is active/on, and so far there are no known way that can send an beacon to third-party system, i.e. TV communicating to an third-party malicious activity software, or smart-bulb communicating with an third-party malicious activity software. This invention is over-inflated in capabilities that is conventionally known. That is, the system seems to know about what devices are turned on in the network, but claimed malicious activity detection device cannot communicate with the smart bulbs or TV as mentioned in Spec Par. 0027, i.e. OEM of smart bulbs and TVs do not allow for such functionality. And furthermore, a router keeping a log of the devices connected at the moment is not mentioned in specifications, even if the log was kept how would the router send that information to malicious activity software is not disclosed in full detail. See Spec. Par. 0027.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 10-12, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The independent claim recites “causing alert…to be presented”1 which can not be presented in speakers, with speakers only can be heard. Thus, there is an indefiniteness issue with respect to dependent claims, as to what it meant.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5, 10-12, 17-19 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The independent claim mentions only presenting the alert on IoT device, while these dependent claim recites alert is spoken message, audible alert and inaudible alert which impermissibly broadens the scope of independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARIEL :AUtomatice Wi-FI based Room Fingerprinting for Indoor Localization to Jiang in view of Low-Cost Intruder Detection and Intruder Alert System Using Mobile Phone Proximity Sensor to Shahzad and further in view of How To Receive Log Alerts Via Flashing Lights In Your Office or Home to Rapid7 and further in view of US Patent Pub 2012/0131672 to O’Reirdan.

Regarding Claim  1, 8, 15, Jiang discloses a method for presenting alerts of malicious activity, comprising: detecting malicious activity on a first user device connected to a hardware processor coupled to the communication network(Fig. 1, devices connected to WiFi); identifying a group of user devices connected to the router(§ 2.1 Room Fingerprinting and Localization, the user devices like mobile phone is observed in a room).

But Jiang does not disclose the present the alert on IoT device within likelihood being within the predetermine distance. However, Shahzad  discloses the selecting a IoT device of the group of user devices with which to present an alert of the malicious activity to a person based on a likelihood that a person of the IoT device is within a predetermined range of the IoT device and based on an alert generation capability of the IoT device (Fig. 1 & C. Intruder Detection, the proximity sensor within the phone detects that an intruder is close to the device and issues an alert & A. Proximity Sensor Range, the range at an intruder is detected & A. Intrusion Listener-message “INTRUDER” is sent to an owner).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Jiang  invention of IoT devices being detected in an room to include proximity sensors of mobile devices of users in a room in order to provide for detect intruder/user presence as taught in Shahzad see B. Intruder Detector.

But Jiang nor Shahzad disclose the alerts being presented. However, Rapid7 discloses the determining a characteristic of the alert based on a capability of the IoT device(How It Works, the bulb is activated ); and causing the alert  be presented by the IoT device in the determined characteristic of the alert( How IT Works, the color changing bulbs is activated based on log entry & video on the webpage also illustrates the action click on the hyperlink https://www.rapid7.com/blog/post/2013/10/10/how-to-receive-log-alerts-via-flashing-lights-in-your-office-or-home/). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Jiang  invention of IoT devices being detected in an room to include alerts being sent to bulbs or IoT devices in order to visual presentation of activity as taught in Rapid7 see How It Works.

Jiang nor Shahzad nor Rapid7 discloses an user device detecting for malicious activity. However, O’Reirdan discloses the compromised device on network being notified on secondary device(Abstract & Par. 0026 & Par. 0028, the notification of attack is presented on TV or as an telephone call). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Jiang  invention of IoT devices being detected in an room to include a malicious activity on an device in an network in order to provide for detection of compromised devices as taught in O’Reirdan see Par. 0026.



Regarding Claim  2, 9,16,  Jiang nor Shazad  does not disclose the alerts being sent to IoT devices. However, Rapid7 discloses the IoT device is a lighting device, and wherein the characteristic of the alert is a color of lighting(How it Works, the color is change based on log entry in server).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Jiang  invention of IoT devices being detected in an room to include color change on IoT device in order to visual presentation of activity as taught in Rapid7 see How It Works.


Regarding Claim  3, 10, 17,  Jiang does not disclose the alerts being sent to IoT devices. However, Shahzad discloses the IoT device is a speaker, and wherein the characteristic of the alert is an audible alert presented by the speaker(E. Property Owner is Informed about Intrusion, the message and phone call represents the audible alert).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Jiang  invention of IoT devices being detected in an room to include alert being an audible alert in order to provide for detect intruder/user presence as taught in Shahzad see B. Intruder Detector.


Regarding Claim 4, 11,  18, Jiang does not disclose the alerts being sent to IoT devices. However, Shahzad discloses the audible alert is a spoken message indicating the malicious activity (E. Property Owner is Informed about Intrusion, the message and phone call represents the audible alert & 1. Introduction, the loudspeaker from proximity sensor).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Jiang  invention of IoT devices being detected in an room to include alert being an audible alert in order to provide for detect intruder/user presence as taught in Shahzad see B. Intruder Detector.

Regarding Claim 5, 12,  19, Jiang does not disclose the alerts being sent to IoT devices. However, Shahzad discloses characteristic of the alert is that the alert is inaudible by humans(B. Intruder Detector, the seconds Intruder Message is sent).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Jiang  invention of IoT devices being detected in an room to include proximity sensors of mobile devices of users in a room in order to provide for detect intruder/user presence as taught in Shahzad see B. Intruder Detector.

Regarding Claim 6, 13, 20, Jiang discloses further comprising causing power of the router to be turned off(5. WiFi Sensing on Mobile Phone, the Wi-Fi sessions and Wi-Scan for mobile phones and turn off routers) 

Regarding Claim 22, 23, 24,  Jiang discloses The method of claim 1, wherein the hardware processor is part of a router(Fig. 1, Server & Room Fingerprints & 3.1 Distance of Wi-Fi Sessions).

Regarding Claim  7, 14, 21,   Jiang does not disclose the predetermined distance. However, Shahzad discloses the likelihood that the user of the IoT device is within the predetermined range of the IoT device is based on activity of the IoT device in connection with the router(A. Proximity Sensor Range, the intruder is 3 cm away ).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Jiang  invention of IoT devices being detected in an room to include proximity sensors of mobile devices of users in a room in order to provide for detect intruder/user presence as taught in Shahzad see B. Intruder Detector.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/
Primary Examiner, Art Unit 2492
                                                                                                                                                                                             venkatanarayan.perungavoor@uspto.gov




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Merriam-Webster dictionary definition of present also mentions to show as the best definition. See https://www.merriam-webster.com/dictionary/present item 4(a). And the other definition 4(b) would not make sense it would be redundant in the sentence to alert.